Per Curiam. This claim allegedly arising out of the death of a fire chief killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act, Ill. Rev. Stat., Ch. 48, Sec. 281, et seq., 1977. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at hearings before the Court on June 15,1978 and October 24,1978, the Court finds that: 1. Burbank Fire Department Chief, Andrew J. Kartell, died March 6,1977, at the age of 42 years; 2. Chief Kartell was stricken with a heart attack, in his home, at approximately 9:00 p.m. on March 5, 1977, hospitalized, and died at 1:00 a.m. on March 6, 1977, in Palos Community Hospital; 3. The medical certificate of death recited the cause of his death as “acute myocardial infarction,” due to or as a consequence of “arteriosclerotic cardiovascular disease;” 4. Chief Kartell’s death was not as a result of the active performance of his duties as a fireman and did not result from injury arising from violence or other accidental cause as provided in, and required by, the Act; 5. Accordingly, Chief Kartell was not killed in the line of duty as defined in the Act. It is hereby ordered, by reason of the foregoing, that the claim for benefits by Mary J. Kartell, widow and designated beneficiary of Andrew J. Kartell, be, and the same is hereby denied.